— Appeal by defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), *663rendered November 16, 1981, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence as a second felony offender.
Judgment affirmed.
Appellant’s sole contention is that he was not sentenced in accordance with CPL 400.21, which specifies the procedures for determining whether defendant is a second felony offender.
Apparently, counsel assigned to prosecute this appeal is unaware of a hearing conducted November 10, 1981 when appellant was arraigned as a second felony offender. As required by the statute, the People served a second felony offender statement and appellant was given a full opportunity to controvert any allegation in the statement. After discussing the matter with his then assigned counsel, appellant stated that he did not wish to controvert any allegation in the statement. Furthermore, appellant did not claim that his prior conviction was obtained in violation of his constitutional rights. Appellant admitted his identity and prior conviction, and was properly adjudged a second felony offender (CPL 400.21). We note that as a courtesy to appellant, the court postponed pronouncement of the actual sentence until his family could be present in court on November 16,1981. Therefore, on this latter date, the court was not required to repeat the procedures completed on the earlier date. Titone, J. P., Gibbons, Bracken and Rubin, JJ., concur.